UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) Unified Fund Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Unified Fund Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:12/31_ Date of reporting period:9/30/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. 3 to 1 Diversified Equity Fund Schedule of Investments September 30, 2010 (Unaudited) Common Stocks - 95.49% Shares Value Aerospace/Defense Equipment - 0.92% BBA Aviation PLC (a) $ Boeing Co. / The Airlines - 0.45% Continental Airlines, Inc. - Class B (a) Banks - 5.00% Banco Santander SA (a) Bank of America Corp. Bank Sarasin & Cie AG - Class B Citigroup, Inc. (a) DBS Group Holdings, Ltd. Julius Baer Group, Ltd. Societe Generale Sumitomo Mitsui Financial Group, Inc. UBS AG (a) UniCredit SpA (a) Batteries/Battery Systems - 0.57% Energizer Holdings, Inc. (a) Saft Groupe S.A. (a) Breweries - 0.51% Carlsberg A/S - Class B Chemicals - 3.19% Albemarle Corp. Bayer AG Mosaic Co., / The NewMarket Corp. Consumer Products - 1.87% Johnson & Johnson Knoll, Inc. Nippon Electric Glass Co., Ltd. Procter & Gamble Co. / The Shenzhou International Group Construction Materials & Services - 0.90% Astaldi S.p.A. (a) Buzzi Unicem S.p.A. Buzzi Unicem S.p.A. - Risparmio Shares Martin Marietta Materials, Inc. Diversified Conglomerates - 1.13% Jardine Matheson Holdings, Ltd. Swire Pacific, Ltd. - Class A Electric Power - 1.63% AES Corp. (a) Electricite de France (EDF SA) International Power plc Iren S.p.A. See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Common Stocks - 95.49% - continued Shares Value Electronics - 5.50% Advanced Micro Devices, Inc. (a) $ Canon, Inc. De La Rue plc Emerson Electric Co. Intel Corp. International Business Machines Corp.(IBM) LG Electronics, Inc. Micrel, Inc. Prysmian SpA (a) Synaptics, Inc. (a) Finance - 0.37% Western Union Co. / The Firearms - 0.36% Sturm, Ruger & Co, Inc. Food & Beverages - 4.08% Coca-Cola Co. / The Constellation Brands, Inc. - Class A (a) Dr Pepper Snapple Group, Inc. Nestle SA (a) Gold, Platinum & Silver - 7.61% Barrick Gold Corp. Coeur d'Alene Mines Corp. (a) Goldcorp, Inc. Newmont Mining Corp. NovaGold Resources, Inc. (a) Silver Wheaton Corp. (a) Healthcare - 1.52% Fresenius Medical Care AG & Co. Owens & Minor, Inc. Tenet Healthcare Corp. (a) Import/Export - 1.24% DP World, Ltd. ITOCHU Corp. Mitsui & Co., Ltd. Insurance - 6.01% Alleghany Corp. (a) Allianz SE Allstate Corp. / The Fondiaria - Sai S.p.A. - Risparmio Shares ING Groep N.V. (a) (b) See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Common Stocks - 95.49% - continued Shares Value Insurance - 6.01% - continued Investors Title Co. $ MBIA, Inc. (a) Montpelier Re Holdings, Ltd. Tokio Marine Holdings, Inc. Wesco Financial Corp. White Mountains Insurance Group, Ltd. Zurich Financial Services AG (a) Leisure & Entertainment - 4.42% Carnival plc City Developments, Ltd. Kangwon Land, Inc. Las Vegas Sands Corp. (a) MGM Resorts International (a) Sol Melia, S.A. (a) William Hill plc (a) Wynn Resorts, Ltd. Machinery - 3.98% Babcock & Wilcox Co. (a) Caterpillar, Inc. Danieli, S.p.A. - Risparmio shares Deere & Co. MAN SE (a) Metals, Minerals & Mining - 2.31% BlueScope Steel, Ltd. Freeport-McMoRan Copper & Gold, Inc. Rio Tinto PLC Tredegar Corp. Petroleum & Natural Gas - 14.43% ATP Oil & Gas Corp. (a) Atwood Oceanics, Inc. (a) BG Group plc Canadian Natural Resources, Ltd. Continental Resources, Inc. (a) Devon Energy Corp. Enagas (a) Exxon Mobil Corp. Galp Energia SGPS, S.A. - Class B Hess Corp. INPEX CORP. 17 KazMunaiGas Exploration Production (c) Kinder Morgan Management, LLC (a) McMoRan Exploration Co. (a) Murphy Oil Corp. Noble Energy, Inc. Petroleo Brasileiro S.A. (b) Royal Dutch Shell PLC - Class A (a) Suncor Energy, Inc. Tullow Oil plc Pharmaceutical Preparations - 1.30% Alnylam Pharmaceuticals, Inc. (a) CSL, Ltd. Roche Holding AG (a) UCB SA See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Common Stocks - 95.49% - continued Shares Value Public Thoroughfares - 0.29% Atlantia S.p.A. (a) $ Real Estate Development and Management - 1.36% Cheung Kong (Holdings), Ltd. China Agri-Industries Holdings, Ltd. Kerry Properties, Ltd. Mitsubishi Estate Company, Ltd. Tejon Ranch Co. (a) Restaurants & Pubs - 2.18% Enterprise Inns plc (a) McDonald's Corp. Whitbread PLC (a) Retail - 5.98% Abercrombie & Fitch Co. Barnes & Noble, Inc. Cabela's, Inc. (a) CarMax, Inc. (a) Compagnie Financiere Richemont SA - Class A (a) FamilyMart Co., Ltd. Great Atlantic & Pacific Tea Company, Inc. / The (a) PriceSmart, Inc. Wal-Mart Stores, Inc. WH Smith PLC (a) Semiconductors - 1.53% Applied Materials, Inc. Novellus Systems, Inc. (a) SunPower Corp. - Class A (a) Services -7.19% Advent Software, Inc. (a) Amadeus IT Holding SA - Class A (a) AOL, Inc. (a) Computershare, Ltd. Corrections Corporation of America (a) Eaton Vance Corp. eBay, Inc. (a) Metro Pacific Investments Corp. Microsoft Corp. SAIC, Inc. (a) Service Corp. International Shenzhen International Holdings, Ltd. Stroer Out-of-Home Media AG (a) ValueClick, Inc. (a) Telecommunications - 2.56% Hutchison Telecommunications Hong Kong Holdings, Ltd. Iridium Communications, Inc. (a) Millicom International Cellular S.A. Nippon Telegraph & Telephone Corp. Telefonica S.A. (b) Telstra Corp, Ltd. Television- 0.39% Modern Times Group - Class B (a) Tobacco Products - 0.86% Japan Tobacco, Inc. 74 Universal Corp. See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Common Stocks - 95.49% - continued Shares Value Toys - 0.90% Hasbro, Inc. $ Nintendo Co., Ltd. Transportation - 2.95% Alexander & Baldwin, Inc. Brink's Co. / The Deutsche Post AG (a) Force Protection, Inc. (a) MTR Corp., Ltd. Old Dominion Freight Line, Inc. (a) TOTAL COMMON STOCKS (Cost $45,984,197) Exchange-Traded Funds - 2.00% iShares Silver Trust (a) SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $690,216) Real Estate Investment Trusts - 1.58% Dexus Property Group First Industrial Realty Trust, Inc. (a) Hatteras Financial Corp. UDR, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $775,776) Money Market Securities - 0.65% Fidelity Institutional Money Market:Money Market Portfolio - Institutional Shares, 0.29% (d) Fidelity Institutional Money Market:Treasury Only - Class I, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $347,368) TOTAL INVESTMENTS (Cost $47,797,557) - 99.72% $ Other assets less liabilities - 0.28% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Global Depositary Receipt. (d) Variable Rate Security; the money market rate shown represents the rate at September 30, 2010. Tax Related, excluding foreign currency Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Diversification of Assets: Percentage of Net Assets Australia % Bermuda % Brazil % Canada % Cayman Islands % Denmark % France % Germany % Hong Kong % Italy % Japan % Kazakhstan % Luxembourg % Netherlands % Portugal % Singapore % South Korea % Spain % Sweden % Switzerland % United Arab Emirates % United Kingdom % United States % Total % Other assets less liabilities % Grand Total % See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments September 30, 2010 (Unaudited) Principal Asset-Backed Securities - 1.87% Amount Value AESOP Funding II, LLC, Class A, 3.630%, 08/20/2014 (b) Centre Point Funding, LLC, 5.430%, 07/20/2016 (b) Chrysler Financial Lease Trust, 3.460%, 09/16/2013 (b) CNH Equipment Trust, Series 2008-B, Class A3A, 4.780%, 07/16/2012 Hertz Vehicle Financing, LLC, 2009-2A, Class A1, 4.260%, 03/25/2014 (b) World Financial Network Credit Card Master Trust, Class A, 4.660%, 05/15/2017 TOTAL ASSET-BACKED SECURITIES (Cost $637,311) Corporate Bonds - 54.58% AES Corp., 7.750%, 10/15/2015 AK Steel Corp., 7.625%, 05/15/2020 Alcoa, Inc., 6.150%, 08/15/2020 Allis-Chalmers Energy, Inc., 9.000%, 01/15/2014 American Capital, Ltd., 8.960%, 12/31/2013 American Casino & Entertainment Properties, Inc., 11.000%, 06/15/2014 American Railcar Industries, Inc., 7.500%, 03/01/2014 American Tower Corp., 4.625%, 04/01/2015 Amkor Technologies, Inc., 7.375%, 05/01/2018 (b) Amphenol Corp., 4.750%, 11/15/2014 Anadarko Petroleum Corp., 6.375%, 09/15/2017 Anheuser-Busch Companies, Inc., 4.500%, 04/01/2018 Bear Stearns Co., LLC., 6.400%, 10/02/2017 Brocade Communications System, Inc., 6.625%, 01/15/2018 Brocade Communications System, Inc., 6.875%, 01/15/2020 Cablevision Systems Corp., 7.750%, 04/15/2018 Cablevision Systems Corp., 8.000%, 04/15/2020 Callon Petroleum Co., 13.000%, 09/15/2016 Capmark Financial Group, Inc., 5.875%, 05/10/2012 (c) Case New Holland, Inc., 7.750%, 09/01/2013 CC Holdings GS V LLC, 7.750%, 05/01/2017 (b) CF Industries, Inc., 6.875%, 05/01/2018 CF Industries, Inc., 7.125%, 05/01/2020 Chevron Phillips Chemical Co. LLC, 8.250%, 06/15/2019 (b) CIT Group, Inc., 7.000%, 05/01/2017 Citigroup, Inc., 6.500%, 08/19/2013 Citigroup, Inc., 8.125%, 07/15/2039 Clayton Williams Energy, Inc., 7.750%, 08/01/2013 CMS Energy Corp., 8.750%, 06/15/2019 Coffeyville Resources LLC, 10.875%, 04/01/2017 (b) Corn Products International, Inc., 4.625%, 11/01/2020 Corning, Inc., 6.625%, 05/15/2019 Cox Communications, Inc., 6.750%, 03/15/2011 Crane Co., 6.550%, 11/15/2036 Cricket Communications, Inc., 9.375%, 11/01/2014 Del Monte Corp., 7.500%, 10/15/2019 Embarq Corp., 7.995%, 06/01/2036 Energy Transfer Partners, L.P., 6.625%, 10/15/2036 Energy Transfer Partners, L.P., 7.500%, 07/01/2038 ERAC USA Finance Co., 5.250%, 10/01/2020 (b) Equifax, Inc., 7.000%, 07/01/2037 Equinix, Inc., 8.125%, 03/01/2018 Expedia, Inc., 5.950%, 08/15/2020 (b) Fidelity National Information Services, Inc., 7.625%, 07/15/2017 (b) Fidelity National Information Services, Inc., 7.875%, 07/15/2020 (b) Fiserv, Inc., 3.125%, 10/01/2015 Fiserv, Inc., 6.125%, 11/20/2012 Ford Motor Credit Co. LLC, 7.000%, 10/01/2013 Ford Motor Credit Co. LLC, 7.000%, 04/15/2015 Frontier Communications Corp., 7.875%, 04/15/2015 Frontier Communications Corp., 7.875%, 01/15/2027 Frontier Communications Corp., 8.250%, 04/15/2017 GATX Corp., 4.750%, 05/15/2015 General Electric Capital Corp., 6.150%, 08/07/2037 Georgia-Pacific LLC, 8.875%, 05/15/2031 GMAC, Inc., 6.000%, 12/15/2011 (b) GMAC, Inc., 6.625%, 05/15/2012 (b) GMAC, Inc., 8.000%, 11/01/2031 GMAC, Inc., 8.000%, 11/01/2031 (b) GMAC, Inc., 8.300%, 02/12/2015 (b) Goldman Sachs Group, Inc. / The, 6.750%, 10/01/2037 Hanesbrands, Inc., 8.000%, 12/15/2016 Harrahs Operating Co. Inc., 11.250%, 06/01/2017 HCA, Inc., 7.250%, 09/15/2020 HCA, Inc., 7.500%, 12/15/2023 HCA, Inc., 9.125%, 11/15/2014 HSBC Finance Corp., 7.000%, 05/15/2012 International Lease Finance Corp., 5.300%, 05/01/2012 International Lease Finance Corp., 5.550%, 09/05/2012 International Lease Finance Corp., 5.625%, 09/20/2013 See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Principal Corporate Bonds - 54.58% - continued Amount Value International Lease Finance Corp., 5.650%, 06/01/2014 International Lease Finance Corp., 6.375%, 03/25/2013 IPALCO Enterprises, Inc., 7.250%, 04/01/2016 (b) Jabil Circuit, Inc., 7.750%, 07/15/2016 JPMorgan Chase & Co., 6.000%, 01/15/2018 K. Hovnanian Enterprise, 10.625%, 10/15/2016 Lamar Media Corp., 7.875%, 04/15/2018 LBI Escrow Corp., 8.000%, 11/01/2017 (b) Lear Corp., 7.875%, 03/15/2018 Level 3 Financing, Inc., 9.250%, 11/01/2014 Medco Health Solutions, Inc., 7.250%, 08/15/2013 Merrill Lynch & Co., 6.875%, 04/25/2018 MGM Resorts International, 7.625%, 01/15/2017 Morgan Stanley, 6.625%, 04/01/2018 Morgan Stanley, 6.750%, 04/15/2011 Motiva Enterprises LLC, 6.850%, 01/15/2040 (b) Motorola, Inc., 6.500%, 09/01/2025 Motorola, Inc., 6.500%, 11/15/2028 Motorola, Inc., 6.625%, 11/15/2037 Motorola, Inc., 7.500%, 05/15/2025 Mylan, Inc., 7.875%, 07/15/2020 (b) National Semiconductor Corp., 3.950%, 04/15/2015 Omnicare, Inc., 7.750%, 06/01/2020 Oneok Partners, L.P., 8.625%, 03/01/2019 Oshkosh Corp., 8.250%, 03/01/2017 Owens Corning, Inc., 7.000%, 12/01/2036 Pan American Energy LLC, 7.875%, 05/07/2021 (b) Parker Drilling Co., 9.125%, 04/01/2018 Qwest Corp., 8.875%, 03/15/2012 Range Resources Corp., 6.750%, 08/01/2020 Reynolds American, Inc., 7.250%, 06/15/2037 RPM International, Inc., 6.125%, 10/15/2019 Rowan Companies, Inc., 5.000%, 09/01/2017 SLM Corp., 5.000%, 10/01/2013 SLM Corp., 5.375%, 05/15/2014 SLM Corp., 8.450%, 06/15/2018 Smithfield Foods, Inc., 10.000%, 07/15/2014 (b) Southern Natural Gas Co., 7.350%, 02/15/2031 Sprint Capital Corp., 6.875%, 11/15/2028 Sprint Capital Corp., 8.750%, 03/15/2032 Standard Pacific Corp., 10.750%, 09/15/2016 Time Warner Cable, Inc., 6.500%, 11/15/2036 Time Warner Cable, Inc., 8.250%, 04/01/2019 Timken Co., 6.000%, 09/15/2014 TreeHouse Foods, Inc., 7.750%, 03/01/2018 Trump Entertainment Resorts, 8.500%, 06/01/2015 (c) - US Steel Corp., 6.650%, 06/01/2037 US Steel Corp., 7.375%, 04/01/2020 USG Corp., 6.300%, 11/15/2016 Valeant Pharmaceuticals International, 6.750%, 10/01/2017 (b) Valeant Pharmaceuticals International, 7.625%, 03/15/2020 (b) Williams Companies Inc. / The, 7.500%, 01/15/2031 Williams Companies Inc. / The, 7.750%, 06/15/2031 Willis North America, Inc., 6.200%, 03/28/2017 Willis North America, Inc., 7.000%, 09/29/2019 Windstream Corp., 8.125%, 09/01/2018 (b) TOTAL CORPORATE BONDS (Cost $18,992,915) See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Convertible Corporate Bonds - 9.22% Principal Amount Value Affymetrix, Inc., 3.500%, 01/15/2038 $ $ Energy Conversion Devices, Inc., 3.000%, 06/15/2013 Global Industries Ltd., 2.750%, 08/01/2027 JA Solar Holdings Co., Ltd., 4.500%, 05/15/2013 (d) Live Nation Entertainment, Inc., 2.875%, 07/15/2027 TOTAL CONVERTIBLE CORPORATE BONDS (Cost $2,717,710) Foreign Bonds - Denominated in U.S. Dollars - 7.17% ArcelorMittal. 7.000%, 10/15/2039 ArcelorMittal, 9.850%, 06/01/2019 Axtel Sab De CV, 9.000%, 09/22/2019 (b) Bombardier, Inc., 7.500%, 03/15/2018 (b) BP Capital Markets, Plc., 4.500%, 10/01/2020 Celulosa Arauco Constitution, 5.000%, 01/21/2021 (b) Dubai Electricity & Water Authority, 8.500%, 04/22/2015 (b) Enersis SA, 7.375%, 01/15/2014 HKCG Finance LTD, 6.250%, 08/07/2018 (b) Holcim Capital Corp., 6.875%, 09/29/2039 (b) Inmarsat Finance PLC, 7.375%, 12/01/2017 (b) Lloyds TSB Bank Plc., 4.375%, 01/12/2015 Myriad International Holding BV, 6.375%, 07/28/2017 (b) Petrobras International Finance Co., 6.875%, 01/20/2040 Qtel International Finance, Ltd., 7.875%, 06/10/2019 (b) Royal Bank of Scotland PLC, 4.875%, 03/16/2015 Royal Caribbean Cruises, 11.875%, 07/15/2015 Taqa Abu Dhabi National Energy Co., 6.250%, 09/16/2019 (b) Telecom Italia Capital, 7.200%, 07/18/2036 Telemar Norte Leste SA, 9.500%, 04/23/2019 (b) Transalta Corp., 4.750%, 01/15/2015 Transalta Corp., 6.500%, 03/15/2040 Transocean, Inc., 4.950%, 11/15/2015 True Move Co., Ltd., 10.750%, 12/16/2013 (b) TOTAL FOREIGN BONDS - DENOMINATED IN US DOLLARS (Cost $1,733,493) Foreign Bonds - 2.00% Canadian Government Bond, 2.000%, 09/01/2012 Mexican Development Bonds, 7.750%, 12/14/2017 New Zealand Government Bond, 6.000%, 12/15/2017 TOTAL FOREIGN BONDS (Cost $637,488) Mortgage-Backed Securities - 10.79% Bank of America Commercial Mortgage, Inc., Series 2007-5, Class A4, 5.492%, 02/10/2051 Bear Stearns Commercial Mortgage Securities, Series 2007-PW15, Class A4, 5.331%, 02/11/2044 Citigroup/Deutsche Bank Commercial Mortgage, Series 2007-CD4, Class A2B, 5.205%, 12/11/2049 Citigroup/Deutsche Bank Commercial Mortgage, Series 2007-CD4, Class A4, 5.322%, 12/11/2049 Commercial Mortgage Pass-Through Certification, Series 2006-C7, Class A4, 5.768%, 06/10/2046 (a) Credit Suisse Mortgage Capital Certificate, Series 2007-C5, Class A4, 5.695%, 09/15/2040 (a) Fannie Mae, Pool #745147, 4.500%, 12/01/2035 Fannie Mae, Pool #935537, 4.500%, 08/01/2039 Fannie Mae, Pool #AA1257, 4.500%, 12/01/2035 Fannie Mae, Pool #AD7776, 4.500%, 08/01/2040 Fannie Mae, Pool #949440, 5.000%, 05/01/2023 Fannie Mae, Pool #745275, 5.000%, 02/01/2036 Fannie Mae, Pool #969968, 5.000%, 04/01/2038 Fannie Mae, Pool #AA4936, 5.000%, 03/01/2039 Fannie Mae, Pool #899999, 5.500%, 10/01/2022 Fannie Mae, Pool#933795, 5.500%, 05/01/2038 Fannie Mae, Pool #995937, 5.500%, 06/01/2039 Fannie Mae, Pool #810747, 6.000%, 01/01/2035 Fannie Mae, Pool #994459, 6.000%, 11/01/2038 Fannie Mae, Pool #970958, 6.000%, 01/01/2039 Fannie Mae, Pool #888890, 6.500%, 10/01/2037 Freddie Mac, Pool #G04282, 5.000%, 05/01/2038 Freddie Mac, Pool #G05926, 5.000%, 07/01/2040 Freddie Mac, Pool #A93473, 5.000%, 08/01/2040 Freddie Mac, Pool #G04222, 5.500%, 04/01/2038 Freddie Mac, Pool #G04337, 5.500%, 04/01/2038 Ginnie Mae, Pool #658297, 5.500%, 02/15/2037 Ginnie Mae, Pool #682758, 5.500%, 01/15/2038 See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued September 30, 2010 (Unaudited) Mortgage-Backed Securities - 10.79% - continued Principal Amount Value Ginnie Mae, Pool #701544, 5.500%, 01/15/2039 $ $ Ginnie Mae, Pool #782167, 6.000%, 06/15/2037 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A4, 5.444%, 03/10/2039 GS Mortgage Securities Corp. II, Series 2006-GG8, Class A4, 5.560%, 11/10/2039 JP Morgan Chase Commercial Mortgage, Series 2006-LDP7, Class A4, 5.872%, 04/15/2045 (a) JP Morgan Chase Commercial Mortgage, Series 2007-CB18, Class A4, 5.440%, 06/12/2047 JP Morgan Chase Commercial Mortgage, Series 2007-LDPX, Class A3, 5.420%, 01/15/2049 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class A3, 4.647%, 07/15/2030 LB-UBS Commercial Mortgage Trust, Series 2006-C4, Class A4, 5.881%, 06/15/2038 (a) LB-UBS Commercial Mortgage Trust, Series 2006-C6, Class A4, 5.372%, 09/15/2039 Morgan Stanley Capital I, Series 2006-HQ10, Class A4, 5.328%, 11/12/2041 Morgan Stanley Capital I, Series 2007-T27, Class A4, 5.649%, 06/11/2042 (a) Wachovia Bank Commercial Mortgage Trust, Series 2006-C29, Class A4, 5.308%, 11/15/2048 TOTAL MORTGAGE-BACKED SECURITIES (Cost $3,415,149) U.S Government Securities - 7.93% U.S. Treasury Note, 0.375%, 09/30/2012 U.S. Treasury Note, 1.875%, 08/31/2017 U.S. Treasury Note, 3.125%, 01/31/2017 U.S. Treasury Note, 3.125%, 05/15/2019 U.S. Treasury Note, 3.500%, 05/15/2020 U.S. Treasury Note, 3.625%, 08/15/2019 U.S. Treasury Note, 4.375%, 05/15/2040 U.S. Treasury Note, 4.625%, 02/15/2017 TOTAL U.S. GOVERNMENT SECURITIES (Cost $2,651,453) Preferred Stock - 0.07% Shares GMAC, Inc., 7.000%, 12/31/2011 (b) 27 TOTAL PREFERED STOCKS (Cost $6,750) Money Market Securities - 6.24% Fidelity Institutional Money Market:Prime Money Market Portfolio - Institutional Shares, 0.28% (e) Fidelity Institutional Money Market:Treasury Only - Class I, 0.01% (e) TOTAL MONEY MARKET SECURITIES (Cost $2,177,881) TOTAL INVESTMENTS (Cost $32,970,150) - 99.87% $ Other assets less liabilities - 0.13% TOTAL NET ASSETS - 100.00% $ (a) Variable Rate Security; the rate shown represents the rate at September 30, 2010. (b) Restricted security purchased pursuant to Rule 144A of the Securities Act of 1933. (c) In default. (d) Foreign convertible bond denominated in U.S. Dollars. (e) Variable Rate Security; the money market rate shown represents the rate at September 30, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. 3 to 1 Funds Related Notes to the Schedule of Investments September 30, 2010 (Unaudited) Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactive market,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, foreign common stocks, American Depositary Receipts, Global Depositary Receipts, preferred stocks, real estate investment trusts, and exchange-traded funds, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts (ADRs), financial futures, Exchange Traded Funds (ETFs), and the movement of the certain indices of securities based on a statistical analysis of the historical relationship and are categorized in level 1.Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. 3 to 1 Funds Related Notes to the Schedule of Investments - continued September 30, 2010 (Unaudited) Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities such as corporate bonds, convertible corporate bonds, asset-backed securities, 144A securities, collateralized mortgage obligations, mortgage-backed securities, U.S. government securities, foreign bonds and foreign bonds denominated in US dollars when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity) are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a funds’ NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. 3 to 1 Funds Related Notes to the Schedule of Investments - continued September 30, 2010 (Unaudited) The following is a summary of the inputs used at September 30, 2010 in valuing the Diversified Equity Fund’s investments: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
